        Case 1:20-cv-04601-KPF Document 23 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT KALFUS,

                          Plaintiff,
                                                       20 Civ. 4601 (KPF)
                   -v.-
                                                            ORDER
GOD’S WORLD PUBLICATIONS, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The conference scheduled for September 2, 2020, at 12:00 p.m. will

proceed telephonically. At the scheduled date and time, the parties shall dial-

in to (888) 363-4749 and enter access code 5123533. Please note, the

conference will not be available prior to 12:00 p.m.

      SO ORDERED.

Dated: August 31, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
